Title: From Alexander Hamilton to Caleb Swan, 2 January 1800
From: Hamilton, Alexander
To: Swan, Caleb


          
            Sir,
            N York Jay. 2nd. 1800
          
          I have just received a letter from Col. Parker in which he calls my attention to the case of Mr. Davidson—It appears that this gentleman made advances to the Captain Bishop’s company at the request of Colonel Parker
          He must undoubtedly be secured from loss—The  honor and interest and honor of the govt are concerned in it. It is of importance that persons who from laudable motives act in make such advances should be secured from loss.
          I wrote to you on the subject while I was in Philadelphia, and I have to request that would thank you will to give me an exact statement of the affair—It seems that Captain Bishop’s company has been paid without reference to the advance ma received from Mr. Davidson—What was the cause of this? And are there any circumstances to prevent an adjus immediate adjustment of Mr Davidsons account—You will reply to these inquiries without delay— I should be glad to know what cause this proceeded from, or whether there are any circumstances to prevent an adjustment of Mr. Davidson’s account.
          Caleb Swan Esr.
        